 



EXHIBIT 10.1
HCC INSURANCE HOLDINGS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
FOR FRANK J. BRAMANTI

 



--------------------------------------------------------------------------------



 



HCC INSURANCE HOLDINGS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
FOR FRANK J. BRAMANTI
Table of Contents

              Page  
ARTICLE 1 - DEFINITIONS
    1  
 
       
ARTICLE 2 - ELIGIBILITY
    3  
 
       
ARTICLE 3 - CONTRIBUTIONS
    3  
 
       
ARTICLE 4 - ADJUSTMENT OF ACCOUNT
    4  
 
       
ARTICLE 5 - PAYMENT OF BENEFITS
    5  
 
       
ARTICLE 6 - ADMINISTRATION OF THE PLAN
    7  
 
       
ARTICLE 7 - CLAIM REVIEW PROCEDURE
    8  
 
       
ARTICLE 8 - LIMITATION OF RIGHTS
    9  
 
       
ARTICLE 9 - FUNDING AND ASSIGNMENT
    9  
 
       
ARTICLE 10 - AMENDMENT OR TERMINATION OF THE PLAN
    10  
 
       
ARTICLE 11 - GENERAL AND MISCELLANEOUS
    10  
 
       
ARTICLE 12 - COMPLIANCE WITH CODE SECTION 409A
    13  

 



--------------------------------------------------------------------------------



 



HCC INSURANCE HOLDINGS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
FOR FRANK J. BRAMANTI
PREAMBLE
     WHEREAS, the Company desires to establish a nonqualified deferred
compensation plan for the exclusive benefit of Frank J. Bramanti, who, as of the
Effective Date, is the Chief Executive Officer of the Company (the
“Participant”), to allow the Company to pay a portion of the Participant’s
compensation on a deferred basis by making Contributions to the Plan on his
behalf as provided by section 3(a)(2) of that certain Employment Agreement
entered into on April 12, 2007 but effective as of January 1, 2007, between the
Company and the Participant (the “Employment Agreement”); and
     WHEREAS, the Company intends that the Participant and his Beneficiary under
the Plan shall have the status of unsecured general creditors of the Company
with respect to the Plan and that the Plan shall constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select key management and highly compensated employee within the meaning of
section 201(2) and similar provisions of ERISA;
     NOW, THEREFORE, the Company hereby establishes the HCC Insurance Holdings,
Inc. Nonqualified Deferred Compensation Plan for Frank J. Bramanti, effective as
of the Effective Date.
ARTICLE 1
DEFINITIONS
     1.1 “Account” shall mean the record maintained by the Committee showing the
monetary value of the individual interest in the Plan of the Participant. The
term “Account” shall refer only to a bookkeeping entry and shall not be
construed to require the segregation of assets on behalf of the Participant.
     1.2 “Accrual Date” shall mean the Valuation Date on which a Contribution is
deemed to be made to the Participant’s Account as specified by Section 3.1 or
Section 3.2 or, with respect to Contributions credited under Section 3.3, as
specified by the Committee action approving such Contribution. The Accrual Date
is relevant for purposes of adjusting the Account for deemed investment
experience hereunder.
     1.3 “Affiliate” shall mean a member of the controlled group of corporations
(as defined in section 1563 of the Code) of which the Company is a member. For
purposes of Section 1.19, such term shall mean all persons with whom the Company
would be considered a single employer under Code section 414(b) and/or under
Code section 414(c), as modified by the first sentence of Treasury Regulation
section 1.409A-1(h)(3).

1



--------------------------------------------------------------------------------



 



     1.4 “Beneficiary” shall mean the beneficiary or beneficiaries (including
any contingent beneficiary or beneficiaries, if applicable) designated by the
Participant to receive death benefits, if any, hereunder.
     1.5 “Board” shall mean the Board of Directors of the Company, as
constituted from time to time.
     1.6 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.
     1.7 “Committee” shall mean the Compensation Committee of the Board or, if
none, the Board. An individual who ceases to be a member of such Compensation
Committee (or Board, if applicable) shall automatically cease to be a member of
the Committee hereunder, and an individual who becomes a member of such
Compensation Committee (or Board, if applicable) shall automatically become a
member of the Committee hereunder.
     1.8 “Company” shall mean HCC Insurance Holdings, Inc., a Delaware
corporation, or its successor.
     1.9 “Contribution” shall mean a bookkeeping entry which reflects the
periodic accrual to the Participant’s Account, if any, as provided in Article 3
hereof.
     1.10 “Effective Date” shall mean April 30, 2007.
     1.11 “Employment Agreement” is defined in the above Preamble.
     1.12 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time, and the rules and regulations
promulgated thereunder.
     1.13 “HCC Stock Rate” for a Valuation Date shall mean the one-month total
return, dividend reinvested, for the common stock of the Company (or any
successor security) for the month containing such Valuation Date, as determined
in the sole discretion of the Committee; provided that if the common stock of
the Company (or the successor security) ceases to be publicly traded prior to a
Valuation Date, the HCC Stock Rate shall be equal to the S&P Rate for such
Valuation Date.
     1.14 “Investment Election” shall mean a written instrument in a form
acceptable to the Committee that is executed by the Participant and delivered to
the Committee specifying the Participant’s instructions regarding the matters
addressed by Section 4.3.
     1.15 “Participant” is defined in the above Preamble.
     1.16 “Plan” shall mean this HCC Insurance Holdings, Inc. Nonqualified
Deferred Compensation Plan for Frank J. Bramanti, as amended from time to time.

2



--------------------------------------------------------------------------------



 



     1.17 “Plan Year” shall mean the annual period beginning January 1 and
ending December 31, both dates inclusive of each year.
     1.18 “Prime Rate” for a Valuation Date shall mean the latest United States
prime lending rate announced by Wells Fargo Bank, N.A. (or its successor) on the
business day that is coincident with or immediately precedes such Valuation
Date, as adjusted to reflect monthly compounding.
     1.19 “Separation from Service” shall mean the Participant’s “separation
from service” with the Company and its Affiliates as such term is defined for
purposes of Code sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i). To the extent
permitted by Treasury Regulation section 1.409A-1(h)(5), the Participant may be
considered to have such a separation from service even if he continues to
provide services as a non-employee director of the Company or any of its
Affiliates.
     1.20 “Specified Employee” shall mean “specified employee” as defined by
Code section 409A(a)(2)(B)(i), determined by applying the default rules
applicable under such Code section except to the extent such rules are modified
by a written resolution that is adopted by the Committee and that applies for
purposes of all deferred compensation plans of the Company and its Affiliates.
     1.21 “S&P Rate” for a Valuation Date shall mean the one-month total return,
cash dividend reinvested, for the S&P 500 Index for the month containing such
Valuation Date, as published by Standard & Poor’s (or any successor).
     1.22 “Valuation Date” shall mean the last calendar day of each month during
the Plan Year.
ARTICLE 2
ELIGIBILITY
     The only individual eligible to participate under the Plan is the
Participant. He shall be eligible to participate only while he is an employee of
the Company and/or its Affiliates. No Contributions shall be credited to the
Participant’s Account with respect to periods after his Separation from Service.
ARTICLE 3
CONTRIBUTIONS
     3.1 Initial Contribution. As of the Effective Date, the Company shall
credit the Participant’s Account with an amount equal to $333,333.33.
     3.2 Required Monthly Contributions. The Company shall credit the
Participant’s Account with an amount equal to $83,333.33 as of the Valuation
Date for each month during the

3



--------------------------------------------------------------------------------



 



period beginning on May 1, 2007 and ending on the earliest to occur of (a) the
Participant’s Separation from Service; (b) the termination of the Employment
Agreement; and (c) December 31, 2010; provided that such accrual for the month
containing the last day of such period shall be prorated by multiplying
$83,333.33 by a fraction equal to the number of calendar days in such month
prior to and including such last day divided by the total number of calendar
days in such month.
     3.3 Discretionary Contributions. The Committee may approve additional,
discretionary Company Contribution to the Participant’s Account for a Plan Year
or portion of a Plan Year. Any such discretionary Contributions shall be
effective only upon approval by the Committee, which approval shall specify the
Accrual Date for each such discretionary Contribution. Discretionary
Contributions shall be accrued by the Company or an Affiliate as directed by the
Committee.
ARTICLE 4
ADJUSTMENT OF ACCOUNT
     4.1 Contributions and Distributions. Contributions by the Company under
Article 3 hereof shall be credited to the Account of the Participant as of the
Accrual Date. All distributions from the Account pursuant to Article 5 shall be
charged against the Account as of the date of such distribution.
     4.2 Deemed Investment Return.
     (a) The Participant’s Account shall be adjusted each Valuation Date to
reflect earnings (or losses) at the Prime Rate, the HCC Stock Rate, and/or the
S&P Rate as applicable under Section 4.3.
     (i) The portion of the Participant’s Account (if any) deemed invested at
the Prime Rate shall be credited with an amount equal to the balance of such
portion (if any) as of the close of the immediately preceding Valuation Date
multiplied by the Prime Rate for the current Valuation Date.
     (ii) The portion of the Participant’s Account (if any) deemed invested at
the HCC Stock Rate shall be credited with an amount equal to the balance of such
portion (if any) as of the close of the immediately preceding Valuation Date
multiplied by the HCC Stock Rate for the current Valuation Date.
     (iii) The portion of the Participant’s Account (if any) deemed invested at
the S&P Rate shall be credited (or debited) with an amount equal to the balance
of such portion (if any) as of the close of the immediately preceding Valuation
Date multiplied by the S&P Rate for the current Valuation Date.
     (b) Contributions to a Participant’s Account shall not be adjusted for
deemed investment experience for periods prior to the Accrual Date on which the
Contributions

4



--------------------------------------------------------------------------------



 



are credited to the Account (even if the Contribution amount is known prior to
such date). No amount shall be adjusted for deemed investment experience after
the Valuation Date coincident with or immediately preceding the date on which
the amount is distributed from the Participant’s Account.
     (c) The crediting of earnings and losses under the Plan does not mean and
shall not be construed to mean that the Participant’s Account is actually
invested in any security, fund or other investment, and neither the Participant
nor any Beneficiary shall have any security or other interest in any security,
fund or investment, even if the Company maintains actual investments that mirror
or are substantially similar to liabilities under the Plan.
     4.3 Investment Election. The Participant (or his Beneficiary in the event
of the Participant’s death) shall be permitted to determine the manner in which
his Account is deemed invested in the Prime Rate option, the HCC Stock Rate
option, and the S&P Rate option by delivering an Investment Election to the
Committee. The Investment Election shall specify the portion of the Account (in
a whole percentage of the total Account balance) to which each such option
applies. The Participant’s initial Investment Election shall be effective as of
June 1, 2007, provided the election is received by the Committee on or before
May 31, 2007. A subsequent Investment Election shall be effective as of the
first day of the calendar quarter next following the date on which the election
is received by the Committee (so that the election shall apply in determining
earnings for the calendar quarter following the calendar quarter in which the
election is received). An Investment Election shall remain in effect with
respect to the Participant’s Account (including subsequent Contributions and
earnings credited to the Account) until the effective date of a subsequent
Investment Election (which may be filed by the Participant (or his Beneficiary
in the event of the Participant’s death) at any time). In the absence of an
effective Investment Election with respect to all or a portion of the
Participant’s Account, the Account (or such portion, as applicable) shall be
deemed invested in the Prime Rate option.
ARTICLE 5
PAYMENT OF BENEFITS
     5.1 Benefit Payment Events.
     (a) Payment of the Participant’s Account balance shall commence after the
first to occur of the following events:
     (i) the Participant’s Separation from Service due to death; and
     (ii) the Participant’s Separation from Service for any reason other than
death.
     (b) If the Participant dies after Separation from Service for any reason
other than death and before the distribution of the Participant’s entire Account
balance under Section 5.3 (for example, if the Participant is a Specified
Employee and dies during the

5



--------------------------------------------------------------------------------



 



six-month period described in Section 12.2), any remaining payments under such
Section shall cease, and payment shall occur instead under Section 5.2. Such
payment shall not be subject to Section 12.2.
     (c) For purposes of this Article 5, a payment made as soon as
administratively practicable after the specified Valuation Date for payment
shall in any event be made within 90 days after such Valuation Date, and neither
the Participant nor any Beneficiary shall have a right to designate the taxable
year of the administratively delayed payment.
     5.2 Death. In the event of the Participant’s death, his Beneficiary shall
be entitled to the entire value of all amounts credited to the Participant’s
Account. Payment of such death benefit shall be made in a single lump sum cash
payment to the Beneficiary on or as soon as administratively practicable after
the first Valuation Date that is at least 30 days after the date of the
Participant’s death. The Beneficiary may not elect to defer the date of
distribution or change the form of payment of the distribution.
     (a) The Participant may designate one or more Beneficiaries to receive any
benefits payable under the Plan after the death of the Participant. The
Participant may revoke or change a prior Beneficiary designation at any time
prior to his death by filing a new Beneficiary designation with the Committee.
To be effective, any Beneficiary designation or revocation of a Beneficiary
designation must be in writing on a form acceptable to the Committee, must be
signed by the Participant, and must be received by the Committee prior to the
death of the Participant.
     (b) Any designation of a person as a Beneficiary shall be deemed to be
contingent upon the person’s surviving the Participant. Any designation of a
class or group of Beneficiaries shall be deemed to be a designation of only
those members of the class or group who are living at the time of the
Participant’s death. Any designation of a trust as a Beneficiary shall be
invalid if the trust is not in existence at the time of the Participant’s death.
The Participant may designate (in the manner provided in subsection (a), above)
one or more persons as a contingent Beneficiary or Beneficiaries to receive,
upon the Participant’s death, the benefit that the primary Beneficiary would
have received had the primary Beneficiary survived the Participant.
     (c) If the Participant does not make an effective Beneficiary designation
prior to death, or if all Beneficiaries (primary and contingent) designated by
the Participant predecease him, the entire death benefit under this Section
shall be paid to the Participant’s estate. If a Beneficiary dies after the
Participant and after becoming entitled to a benefit hereunder, but before the
designated payment date for such benefit, such benefit shall be paid to the
Beneficiary’s estate.
     (d) References hereunder to a benefit payable to or with respect to the
Participant include any benefit payable to the Participant’s Beneficiary or
estate, as applicable.

6



--------------------------------------------------------------------------------



 



     5.3 Separation from Service. Upon the Participant’s Separation from Service
for any reason other than death, the Participant shall be entitled to the entire
value of all amounts credited to his Account. Subject to Section 12.2, payment
of the Participant’s benefit pursuant to this Section shall be made in a single
lump sum cash payment to the Participant on or as soon as administratively
practicable after the first Valuation Date that is at least 30 days after his
Separation from Service. The Participant may not elect to defer the date of
distribution or change the form of payment of the distribution.
ARTICLE 6
ADMINISTRATION OF THE PLAN
     6.1 The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Plan. The members of the Committee shall serve without bond or security for the
performance of their duties hereunder unless applicable law makes the furnishing
of such bond or security mandatory or unless required by the Company.
     6.2 The Committee shall perform any act which the Plan authorizes expressed
by a vote at a meeting or in a writing signed by a majority of its members
without a meeting. The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
     6.3 The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorney’s fees and related costs), in connection with the
performance by such member of his duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.
     6.4 The Committee shall establish rules, not contrary to the provisions of
the Plan, for the administration of the Plan and the transaction of its
business. The Committee shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation, and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all concerned.
     6.5 Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or an executive committee thereof; provided,
however, that by resolution, the Board or an executive committee thereof may
delegate to any officer of the Company the authority to take any actions
hereunder, other than the power to amend or terminate the Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE 7
CLAIM REVIEW PROCEDURE
     7.1 The Committee shall automatically direct the distribution of all
benefits to which the Participant or his Beneficiary is entitled hereunder. In
the event that the Participant or his Beneficiary (the “Claimant”) believes that
he (or she) has been denied benefits to which he (or she) is entitled under the
provisions of the Plan, the Committee shall, within 90 days after receiving a
written request from the Claimant, provide to the Claimant written notice of the
denial which shall set forth:
     (a) the specific reason or reasons for the denial;
     (b) specific references to pertinent Plan provisions on which the Committee
based its denial;
     (c) a description of any additional material or information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed;
     (d) a statement that the Claimant or his authorized representative may:
     (i) Request a review upon written application to the Committee;
     (ii) Review pertinent Plan documents; and
     (iii) Submit issues and comments in writing;
     (e) a statement that any appeal the Claimant wishes to make of the adverse
determination must be made in writing to the Committee within 60 days after
receipt of the Committee’s notice of denial of benefits and that failure to
appeal the initial determination to the Committee in writing within such 60-day
period will render the Committee’s determination final, binding, and conclusive;
and
     (f) the address to which the Claimant must forward any request for review.
     7.2 If the Claimant should appeal to the Committee, he, or his duly
authorized representative, may submit, in writing, whatever issues and comments
he, or his duly authorized representative, feels are pertinent. The Committee
shall re-examine all facts related to the appeal and make a final determination
as to whether the denial of the claim is justified under the circumstances. The
Committee shall advise the Claimant in writing of its decision on appeal, the
specific reasons for the decision, and the specific Plan provisions on which the
decision is based. The notice of the decision shall be given within 60 days
after the Claimant’s written request for review, unless special circumstances
(such as a hearing) would make the rendering of a decision within such 60-day
period impracticable. In such case, notice of an extension shall be provided to
the Claimant within the original 60-day period, and notice of a final decision
regarding the

8



--------------------------------------------------------------------------------



 



denial of a claim for benefits will be provided within 120 days after its
receipt of a request for review. If an extension of time for review is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the date the extension period commences.
     7.3 A Claimant’s compliance with the foregoing provisions of this Article
is a mandatory prerequisite to a Claimant’s right to commence any legal action
with respect to any claim for benefits under this Plan, including submission to
mandatory arbitration in accordance with Section 11.7.
ARTICLE 8
LIMITATION OF RIGHTS
     The establishment of this Plan shall not be construed as giving the
Participant or any person claiming by, through, or on behalf of the Participant,
any legal, equitable or other rights against the Company, any Affiliate, or the
respective officers, directors, employees, agents or shareholders of the Company
or any Affiliate except as expressly provided herein, or as giving to the
Participant or his Beneficiary, or any person claiming by, through, or on behalf
of the Participant or his Beneficiary, any equity or other interest in the
assets or business of the Company or any Affiliate or shares of stock of the
Company or any Affiliate, or as giving the Participant the right to be retained
in the employment of the Company or any of its Affiliates.
ARTICLE 9
FUNDING AND ASSIGNMENT
     9.1 No Assignment or Alienation of Benefits. Except as provided in
Section 12.3(a), no benefits which shall be payable under the Plan to the
Participant or his Beneficiary shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of the same shall be void. No benefits shall in any
manner be subject to the debts, contracts, liabilities, engagements or torts of
the Participant or his Beneficiary, nor shall they be subject to attachment or
legal process for or against any person, except to the extent required by law.
     9.2 No Trust or Fund Created. All benefits under the Plan shall be paid
from the general assets of the Company or, to the extent applicable, an
Affiliate which has accrued a Contribution in accordance with Article 3. Title
to and beneficial ownership of any funds represented by a Participant’s Account
will at all times remain in the Company, and such funds will continue for all
purposes to be a part of the general funds of the Company and may be used for
any corporate purpose. No assets will be placed in trust or otherwise segregated
from the general assets of the Company or any Affiliate for the payment of
obligations hereunder. Nothing herein and no action taken hereunder requires or
shall be construed to require the Company, any Affiliate, or the Committee to
establish or maintain any fund or trust or to segregate any amount for the
benefit of any Participant or Beneficiary; creates a trust or fiduciary
relationship of any

9



--------------------------------------------------------------------------------



 



kind between the Company and any Participant, Beneficiary, or other person; or
shall create any right to, title or interest whatsoever in or to any assets of
the Company or any Affiliate or any investment reserves, accounts, or funds that
the Company or any Affiliate may purchase, establish, or accumulate to aid in
providing benefits under the Plan.
     9.3 Unsecured Creditor Status. To the extent that any person acquires a
right to receive payments hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company and, to the extent
applicable, of any Affiliate which has accrued a Contribution in accordance with
Article 3.
ARTICLE 10
AMENDMENT OR TERMINATION OF THE PLAN
     10.1 Amendment. The Company reserves the right at any time to amend the
Plan in whole or in part by resolution of the Board. No amendment shall have the
effect of retroactively decreasing the Participant’s Account or depriving the
Participant or his Beneficiary of rights already accrued under the Plan unless
the Participant (or his Beneficiary in the event of the Participant’s death
prior to the adoption of the amendment) consents to the amendment. In the event
that the Company shall change its name, the Plan shall be deemed to be amended
to reflect the name change without further action of the Company, and the
language of the Plan shall be changed accordingly. No amendment may be made to
the Plan except in accordance with this Section.
     10.2 Termination. The Company reserves the right at any time to terminate
the Plan by resolution of the Board. No Contributions shall be credited to the
Participant’s Account with respect to periods after the termination of the Plan,
but the Account shall continue to be adjusted for deemed investment experience
under Section 4.2. Except as provided in Section 12.3(d), the termination of the
Plan shall not accelerate the payment of benefits under the Plan.
ARTICLE 11
GENERAL AND MISCELLANEOUS
     11.1 Severability. In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.
     11.2 Construction. The section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall, unless otherwise specifically stated, mean
and refer to the entire Plan, not to any particular provision or Section. The
word “including” and words of similar import when used in this Plan shall mean
“including, without

10



--------------------------------------------------------------------------------



 



limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive.
     11.3 Governing Law. Except to the extent superseded by applicable Federal
law, the validity and effect of this Plan and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
laws of the State of Texas, without giving effect to conflict of laws principles
thereof.
     11.4 Taxes.
     (a) All amounts payable hereunder shall be reduced by any and all federal,
state, and local taxes imposed upon the Participant or his Beneficiary which are
required to be paid or withheld by the Plan, the Company, an Affiliate, or any
fund from which such amounts are paid. The Participant or Beneficiary, as
applicable, shall be responsible for the payment of all taxes relating to
benefits accrued under or payable from the Plan, including (without limitation)
income, excise, self-employment, payroll, Social Security, and Medicare taxes.
To the extent taxes of the Participant must be withheld or paid by the Company
or an Affiliate with respect to amounts not distributable from the Plan, the
Participant shall pay such amount to the Company or Affiliate or shall permit
the Company or Affiliate pay to withhold such amount from other compensation
payable to the Participant.
     (b) Deemed investment earnings credited at the Prime Rate shall be subject
to Social Security and Medicare (FICA) taxes when credited and vested to the
extent such earnings exceed earnings determined at an interest rate equivalent
to the latest, monthly adjusted average corporate bond yield as announced by
Moody’s Investors Service.
     (c) If any action or omission by the Company or any Affiliate causes any
benefit or payment under the Plan to be subject to an additional tax (including
any additional interest) under Code section 409A(a)(1)(B), the Company shall pay
a “tax gross-up” payment to the Participant in the amount necessary to pay such
additional tax (including any additional interest) and to pay all Federal,
state, and local income, excise, employment, and other taxes (including any
additional taxes and interest under Code section 409A(a)(1)(B)) on such gross-up
payment, such that the Participant retains, after the payment of all applicable
taxes, the amount necessary to pay such additional tax (including interest)
under Code section 409A(a)(1)(B). Such tax gross-up payment shall be paid to the
Participant on or as soon as administratively practicable after the Valuation
Date next following the date of such action or omission by the Company or any
Affiliate and, in any event, shall be paid by the end of the taxable year of the
Participant next following the taxable year in which the Participant remits such
additional tax (including any additional interest).
     11.5 Waiver. Neither the failure nor any delay on the part of the Company,
any Affiliate, or the Committee to exercise any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise or waiver of any such right, power or privilege preclude any other or
further exercise thereof, or the exercise of any other right, power or privilege
available to the Company, its Affiliates, or the Committee at law or in equity.

11



--------------------------------------------------------------------------------



 



     11.6 Benefit Payments to Minors and Incompetents. Notwithstanding
Section 9.1, whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or is determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.
     11.7 Arbitration. Subject to exhaustion of the administrative claim process
under Article 7, any dispute controversy or claim arising out of or relating to
this Plan or the breach thereof, which cannot be resolved by the Company, the
Committee, and the Participant, shall be submitted to final and binding
arbitration.
     (a) The arbitration shall be conducted in accordance with the National
Rules for the resolution of Employment Disputes of the American Arbitration
Association (“AAA”). If the parties cannot agree on an arbitrator, a list of
seven arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Participant striking first. The cost of
the arbitration will be shared equally by the Participant and the Company.
Arbitration of such disputes is mandatory and in lieu of any and all civil
causes of action and lawsuits either party may have against the other arising
out of Participant’s participation in or benefits under the Plan. Such
arbitration shall be held in Houston, Texas.
     (b) Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof by the filing of a petition to enforce the
award. Costs of filing may be recovered by the party that initiates such action
to have the award enforced.
     (c) The Company shall promptly reimburse the Participant for all eligible,
reasonable costs and expenses incurred in connection with any dispute,
controversy, or claim submitted to binding arbitration in accordance with this
Section in an amount up to, but not exceeding $190,000 per taxable year of the
Participant, unless the Participant’s Separation from Service was for “cause,”
as such term is defined by the Employment Agreement, in which event the
Participant shall not be entitled to reimbursement unless and until it is
determined he was terminated other than for “cause” (as defined by the
Employment Agreement). To be eligible for reimbursement under this subsection
(c), (i) the expenses must be incurred during the period beginning on the
Effective Date and ending on the date that is ten years after the Participant’s
Separation from Service and (ii) the expenses must be submitted to the Committee
for reimbursement within 90 days after the end of the taxable year of the
Participant in which the expenses were incurred. Amounts eligible for
reimbursement shall be paid to the Participant before the last day of the
taxable year of the Participant following the taxable year in which the expenses
were incurred. The amount of expenses eligible for reimbursement during the
Participant’s taxable year may not affect the expenses eligible for
reimbursement in any other taxable

12



--------------------------------------------------------------------------------



 



year of the Participant. The Participant’s right to reimbursement under this
subsection (c) may not be assigned, alienated, or exchanged for any other
benefit.
     11.8 Notices. All notices or elections required by or made in accordance
with this Plan shall be in writing and sent certified mail, return receipt
requested, addressed as set forth below (or to any successor address for which
notice is provided), or by delivering the same in person, or by transmission by
facsimile to the number set forth below (or to any successor number for which
notice is provided). Notice deposited in the United States Mail, mailed in the
manner described herein above, shall be effective upon deposit. Notice given in
any other manner shall be effective only if and when received.

     
If to Participant:
  Frank J. Bramanti
 
  13707 Cottrell Court
 
  Houston, Texas 77077
 
  Fax: (281) 558-5461
 
   
If to the Committee:
  HCC Insurance Holdings, Inc.
 
  13403 Northwest Freeway
 
  Houston, Texas 77040
 
  Fax: (713) 462-2401
 
  Attention: Compensation Committee

     11.9 Relationship to Employment Agreement. The Plan is intended to
implement the commitments of the Company under section 3(a)(2) of the Employment
Agreement, but shall not otherwise be affected by the terms or requirements of
the Employment Agreement. Benefits are payable hereunder solely pursuant to the
terms of this Plan without regard to the terms of the Employment Agreement or
any amendments to the Employment Agreement. To the extent the terms of this Plan
are inconsistent with or otherwise conflict with the terms of the Employment
Agreement, the terms of this Plan shall prevail and be controlling with respect
to all matters relating to the Plan or section 3(a)(2) of the Employment
Agreement.
ARTICLE 12
COMPLIANCE WITH CODE SECTION 409A
     12.1 Interpretation. The Plan and the provisions of this Article 12 are
intended to constitute good faith compliance with the requirements of Code
section 409A and shall be construed and applied in accordance with such
requirements. In the event of any conflict or inconsistency between the
provisions of this Article 12 and any other provisions of the Plan, the
provisions of this Article 12 shall be controlling.
     12.2 Delayed Payment to a Specified Employee. Payment to the Participant
pursuant to Section 5.3 shall be delayed to the extent required by Code section
409A(a)(2)(B)(i). Accordingly, if the Participant is a Specified Employee, any
payments which the Participant is otherwise entitled to receive under
Section 5.3 during the six-month period beginning on the date of the
Participant’s Separation from Service shall be accumulated and paid effective as
of the earlier to occur of (a) the first Valuation Date that occurs on or after
the date that is six months

13



--------------------------------------------------------------------------------



 



after the date the Participant’s Separation from Service or (b) the first
Valuation Date that is at least 30 days after the date of the Participant’s
death. The Participant’s Account, including such delayed payments, shall be
adjusted for investment experience in accordance with Section 4.2 while payment
is delayed pursuant to his Section. Reimbursements under Sections 11.4(c) and
11.7(c) shall be subject to the provisions of this Section to the extent
required by Code section 409A(a)(2)(B)(i).
     12.3 No Acceleration of Benefit Payments. Except as provided in this
Section and notwithstanding anything herein to the contrary, the payment of
benefits under the Plan shall not be accelerated in a manner that would cause
such benefits to be includable in income under Code section 409A.
     (a) The Committee may establish a procedure for the Plan to administer
qualified domestic relations orders. Such procedure shall comply with the
applicable requirements of ERISA Sections 206(d)(3) and 514(b)(7). The Committee
may approve immediate payment to an alternative payee (who is not the
Participant) pursuant to the terms of a qualified domestic relations order, as
defined under ERISA sections 206(d)(3) and 514(b)(7). Any such payment shall not
be prohibited by Section 9.1 and shall not be subject to the limitation of
Section 12.2.
     (b) If a benefit hereunder is required to be included in the income of the
Participant under Code section 409A as a result of the failure to comply with
the requirements of Code section 409A, the benefit amount so includable shall be
paid to the Participant as of the Valuation Date next following such compliance
failure. This subsection shall not accelerate the payment of a benefit that is
subject to the six-month delay under Section 12.2.
     (c) The Committee may accelerate the payment of amounts credited to the
Participant’s Account (i) to the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government and (ii) to the extent reasonably necessary to avoid the
violation of an applicable Federal, state, local, or foreign ethics law or
conflicts of interest law. Any such payment shall be made in a single lump sum
cash payment to the Participant on or as soon as administratively practicable
after the first Valuation Date that occurs on or after the Committee’s
determination. Any such payment shall not be subject to the limitation of
Section 12.2.
     (d) The entire amount credited to the Participant’s Account shall be paid
to the Participant if the Plan is terminated in accordance with Section 10.2 and
the Committee determines that the requirements of Treasury
Regulation 1.409A-3(j)(4)(ix) have been and will be satisfied in connection with
such termination. Any such payment shall be made in a single lump sum cash
payment to the Participant on or as soon as administratively practicable after
the first Valuation Date that occurs on or after the Plan termination and the
Committee’s determination. This subsection shall not accelerate the payment of a
benefit that is subject to the six-month delay under Section 12.2.

14



--------------------------------------------------------------------------------



 



     12.4 Overall Compliance. To the extent any provision of this Plan or any
omission from the Plan would (absent this Section 12.4) cause amounts to be
includable in income under Code section 409A(a)(1), the Plan shall be deemed
amended to the extent necessary to comply with the requirements of Code section
409A; provided, however, that this Section 12.4 shall not apply and shall not be
construed to amend any provision of the Plan to the extent this Section 12.4 or
any amendment required thereby would itself cause any amounts to be includable
in income under Code section 409A(a)(1).
[Signature page follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused its corporate seal to be affixed
hereto and these presents to be duly executed in its name and behalf by a duly
authorized officer on this 31st day of August, 2007.

                  COMPANY    
 
                HCC INSURANCE HOLDINGS, INC.    
 
           
 
  By:
Title:   /s/ John N. Molbeck, Jr.
 
President & COO    

     
ATTEST:
   
 
   
/s/ James L. Simmons
   
(Title)
   
Corporate Secretary
   
 
   
[CORPORATE SEAL]
   

16